Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the items marked “M” consist of moufflons the same in all material respects as those the subject of Abstract 57768, the items marked “D” consist of dogskins the same as those the subject of United States v. Arnhold & Co., Inc., et al. (27 C. C. P. A. 135, C. A. D. 74), and the items marked “G” consist of goatskins the same as those involved in United States v. Winograd Bros., Inc. (32 C. C. P. A. 153, C. A. D. 302), the claim for free entry under paragraph 1681 was sustained.